Exhibit 10.1

 

EXECUTION VERSION

Confidential

 

SPONSOR SUPPORT AGREEMENT

 

This SPONSOR SUPPORT AGREEMENT (this “Support Agreement”) is dated as of August
3, 2020, by and among the Persons set forth on Schedule I hereto (each, a
“Sponsor” and, together with the Key Sponsors, the “Sponsors”), FinTech
Acquisition Corp. III, a Delaware corporation (“Acquiror”), GTCR-Ultra Holdings
II, LLC, a Delaware limited liability company (the “Company”), FinTech
Acquisition Corp. III Parent Corp., a Delaware corporation (“Holdings”) and
GTCR-Ultra Holdings, LLC, a Delaware limited liability company (“Seller”),
Daniel Cohen and Betsy Cohen, either directly or through one or more immediate
family members or one or more affiliated family trusts (the “Key Sponsors”).
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Merger Agreement (as defined below).

 

RECITALS

 

WHEREAS, as of the date hereof, the Sponsors collectively are the holders of
record and the “beneficial owners” (within the meaning of Rule 13d-3 under the
Exchange Act) of (i) 930,000 shares of Acquiror Class A Common Stock (the
“Sponsor Existing Co-Invest Shares”) in the aggregate, (ii) warrants to purchase
465,000 shares of Acquiror Class A Common Stock and (iii) 8,857,500 shares of
Acquiror Class B Common Stock (the “Sponsor Promote Shares”) in the aggregate;

 

WHEREAS, contemporaneously with the execution and delivery of this Support
Agreement, Acquiror, the Company, Holdings, FinTech III Merger Sub Corp., a
Delaware corporation and a wholly-owned subsidiary of Holdings (“Merger Sub”),
GTCR/Ultra Blocker, Inc., a Delaware corporation (“Blocker”) and GTCR Fund XI/C
LP, a Delaware limited partnership (“Blocker Seller”) have entered into an
Agreement and Plan of Merger (as amended or modified from time to time, the
“Merger Agreement”), dated as of the date hereof, whereby the parties intend to
effect a business combination between Acquiror and the Company through a merger
of Merger Sub with and into Acquiror, with Acquiror continuing as the surviving
entity, followed by the “contribution and exchange” of the equity interests of
the Company and Blocker to Holdings, on the terms and subject to the conditions
set forth therein (collectively, the “Transactions”);

 

WHEREAS, in order to finance a portion of the Transactions, the Key Sponsors
will subscribe for and purchase from Acquiror an aggregate amount of 2,000,000
shares of Acquiror Class A Common Stock, par value $0.0001 per share (the
“Sponsor New Co-Invest Shares” and, collectively with the Sponsor Existing
Co-Invest Shares and the Sponsor Promote Shares, the “Sponsor Shares”) for a
purchase price of $10.00 per share and an aggregate purchase price of
$20,000,000 in accordance with the terms and conditions of the Subscription
Agreement attached hereto as Exhibit A (the “Key Sponsor Co-Invest Agreement”);

 

WHEREAS, pursuant to the Merger Agreement, each Sponsor Share that is issued and
outstanding immediately prior to the Effective Time shall be converted into, and
the holder of such Sponsor Share shall be entitled to receive, one Holdings
Common Share for such Sponsor Share on the terms and conditions set forth
therein;

 



1

 

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, a portion of the Sponsor Promote Shares will be cancelled as further
specified in Section 2.02 of the Merger Agreement and in this Support Agreement;
and

 

WHEREAS, as an inducement to the Company, Seller, Blocker Seller, Acquiror and
Holdings to enter into the Merger Agreement and to consummate the transactions
contemplated therein, the parties hereto desire to agree to certain matters as
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

ARTICLE I
SPONSOR SUPPORT AGREEMENT; COVENANTS

 

Section 1.1  Binding Effect of Merger Agreement. Each Sponsor shall be bound by
and comply with Sections 2.02, 10.03(l) and 12.05 of the Merger Agreement (and
any relevant definitions contained in any such Sections) as if such Sponsor were
an original signatory to the Merger Agreement with respect to such provisions.
Without limiting the generality of the foregoing, on the Closing Date and
immediately prior to the Merger, each Sponsor shall (and, subject only to the
consummation of the Closing hereby does) irrevocably surrender, forfeit and
consent to the termination and cancellation, in each case for no consideration
and without further right, obligation or liability of any kind or nature on the
part of any Acquiror Party of a number of Sponsor Promote Shares equal to the
amount set forth opposite such Sponsor’s name on Schedule I hereto.

 

Section 1.2  No Transfer. During the period commencing on the date hereof and
ending on the earlier of (a) the consummation of the Closing and (b) the
termination of the Merger Agreement pursuant to Article XI thereof, each Sponsor
and permitted transferees thereof shall not directly or indirectly (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, file (or participate in the filing of) a registration statement with
the SEC (other than the Proxy Statement/Prospectus) or establish or increase a
put equivalent position or liquidate or decrease a call equivalent position
within the meaning of Section 16 of the Exchange Act, with respect to any
Acquiror Common Stock or Acquiror Warrants owned by such Sponsor, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any shares of Acquiror
Common Stock or Acquiror Warrants owned by such Sponsor or (iii) publicly
announce any intention to effect any transaction specified in clause (i) or (ii)
(any of the actions described in clauses (i) - (iii), a “Transfer”); provided,
that Acquiror Common Stock may be Transferred (A) other than the Sponsor New
Co-Invest Shares, to a Permitted Transferee (as defined in clause (1) only of
the Letter Agreement) of a Sponsor so long as such Permitted Transferee executes
and delivers a joinder to this Support Agreement agreeing to be subject to the
provisions of this Support Agreement applicable to a Sponsor and, if such
Permitted Transferee is not a party to the Holdings Registration Rights
Agreement, executes and delivers a joinder to the Lock-Up Agreement in the form
attached hereto as Exhibit B agreeing to be subject to the provisions of such
Lock-Up Agreement (to the extent the lock-up in Section 8(b) of the Holdings
Registration Rights Agreement has not expired) or (B) to a member of a Key
Sponsor’s Family Group so long as (i) such Sponsor provides notice of such
contemplated Transfer to the Company as soon as reasonably practicable, (ii)
such transferee executes and delivers a joinder to this Support Agreement
agreeing to be subject to the provisions of this Support Agreement applicable to
a Sponsor, and (iii) if such transferee is not a party to the Holdings
Registration Rights Agreement, such transferee executes and delivers a joinder
to the Lock-Up Agreement in the form attached hereto as Exhibit B agreeing to be
subject to the provisions of such Lock-Up Agreement (to the extent the lock-up
in Section 8(b) of the Holdings Registration Rights Agreement has not expired).
As used in this Support Agreement, “Family Group” means with respect to any
individual, such individual’s current or former spouse, their respective
parents, descendants of such parents (whether natural or adopted) and the
spouses of such descendants, any trust, limited partnership, corporation or
limited liability company established solely for the benefit of such individual
or such individual’s current or former spouse, their respective parents,
descendants of such parents (whether natural or adopted) or the spouses of such
descendants. Each Person that acquires Acquiror Common Stock from a Sponsor
pursuant to this Section 1.2 prior to the Closing shall have and be subject to
all of the obligations of and restrictions imposed on a Sponsor hereunder.

 



2

 

 

Section 1.3  New Shares. In the event that any shares of Acquiror Common Stock,
Acquiror Warrants or other equity securities of Acquiror are issued to a Sponsor
after the date of this Support Agreement pursuant to any stock dividend, stock
split, recapitalization, reclassification, combination or exchange of Acquiror
Common Stock of, on or affecting the Acquiror Common Stock owned by such Sponsor
or otherwise (such Acquiror Common Stock or other equity securities of Acquiror,
collectively the “New Shares”), then such New Shares acquired or purchased by
such Sponsor shall be subject to the terms of this Support Agreement to the same
extent as if they constituted the Acquiror Common Stock owned by such Sponsor as
of the date hereof.

 

Section 1.4  Closing Date Deliverables. On the Closing Date:

 

(a)  Each of the Sponsors shall deliver to Holdings a duly executed joinder to
that certain Registration Rights Agreement (the “Holdings Registration Rights
Agreement”), by and among Holdings, the Sponsors, Seller and the other parties
signatories thereto, in substantially the form attached as Exhibit A to the
Merger Agreement. All of the Holdings Common Shares received in connection with
the Transactions in respect of the Sponsor Shares of the Sponsors shall be
subject to the restrictions on transfer set forth in the Holdings Registration
Rights Agreement.

 

(b)  Holdings shall deliver to the Sponsors a duly executed copy of the Holdings
Registration Rights Agreement.

 

Section 1.5  Acquiror Agreements.

 

(a)  During the period commencing on the date hereof and ending on the earlier
of the consummation of the Closing and the termination of the Merger Agreement
pursuant to Article XI thereof, each Sponsor shall not modify or amend any
Contract between or among such Sponsor, anyone related by blood, marriage or
adoption to such Sponsor or any Affiliate of such Sponsor (other than Acquiror
or any of its Subsidiaries), on the one hand, and the Acquiror or any of the
Acquiror’s Subsidiaries, on the other hand.

 



3

 

 

(b)  Each Sponsor and permitted transferee thereof shall comply with, and fully
perform all of its obligations, covenants and agreements set forth in that
certain letter agreement, dated as of November 15, 2018, as may be amended or
restated from time to time, by and among Acquiror, Fintech Investor Holdings
III, LLC, Fintech Masala Advisors, LLC, 3FIII, LLC, and the insiders listed on
the signature pages thereto (the “Letter Agreement”). The Sponsors will not
permit the Letter Agreement to be amended or modified without the Company’s
consent during the term of this Support Agreement. Upon the Closing, the parties
to the Holdings Registration Rights Agreement will no longer be subject to the
Letter Agreement.

 

Section 1.6  Further Assurances. Each Sponsor shall take, or cause to be taken,
all actions and to do, or cause to be done, all things reasonably necessary
under applicable Laws to consummate the Merger and the other transactions
contemplated by the Merger Agreement on the terms and subject to the conditions
set forth therein and herein.

 

Section 1.7  No Inconsistent Agreement. Each Sponsor hereby represents and
covenants that such Sponsor has not entered into, and shall not enter into, any
agreement that would restrict, limit or interfere with the performance of such
Sponsor’s obligations hereunder.

 

Section 1.8  Payment of Expenses. Pursuant to Section 12.05 of the Merger
Agreement, the Sponsors shall, on a joint and several basis, be solely
responsible for (and no Acquiror Party or Company Party shall have any
obligation or liability with respect to) and pay or cause to be paid when due
any Reimbursable Transaction Expenses in excess of $1,500,000. For the purposes
of clarity, amounts loaned under that certain promissory note, dated March 6,
2020, issued by Acquiror to Betsy Cohen and Daniel Cohen, or any other loan
incurred by Acquiror, shall be deemed to be Reimbursable Transaction Expenses,
except to the extent such amounts are used by Acquiror to fund Acquiror
Transaction Expenses.

 



4

 

 

Section 1.9  Support for Transaction. Each Sponsor and permitted transferee
thereof hereby unconditionally and irrevocably agrees: (a) that at any duly
called meeting of the stockholders of Acquiror (or any adjournment or
postponement thereof), and in any action by written consent of the stockholders
of Acquiror requested by Acquiror’s board of directors or undertaken as
contemplated by the Transactions, each Sponsor and permitted transferee thereof
shall, if a meeting is held, appear at the meeting, in person or by proxy, or
otherwise cause all of its, his or her Sponsor Shares to be counted as present
thereat for purposes of establishing a quorum, and it shall vote or consent (or
cause to be voted or consented), in person or by proxy, all of its, his or her
Sponsor Shares (a) in favor of the adoption of the Merger Agreement and approval
of the Transactions (and any actions required in furtherance thereof), (b)
against any action, proposal, transaction or agreement that would reasonably be
expected to result in a breach of any representation, warranty, covenant,
obligation or agreement of Acquiror contained in the Merger Agreement, (c) in
favor of any other proposals set forth in Acquiror’s proxy statement to be filed
by Acquiror with the SEC relating to the Transactions (including any proxy
supplements thereto, the “Proxy Statement”), (d) the extension contemplated by
Section 9.26 of the Merger Agreement, (e) for any proposal to adjourn or
postpone the applicable stockholder meeting to a later date if (and only if) (1)
there are not sufficient votes for approval of the Merger Agreement and any
other proposals related thereto as set forth in the Proxy Statement on the dates
on which such meetings are held or (2) the closing condition in Section 10.03(j)
of the Merger Agreement has not been satisfied, and (f) except as set forth in
the Proxy Statement, against the following actions or proposals: (1) any
Business Combination or any proposal in opposition to approval of the Merger
Agreement or in competition with or inconsistent with the Merger Agreement; and
(2) (A) any change in the present capitalization of Acquiror or any amendment of
the Certificate of Incorporation, except to the extent expressly contemplated by
the Merger Agreement, (B) any liquidation, dissolution or other change in
Acquiror’s corporate structure or business, (C) any action, proposal,
transaction or agreement that would result in a breach in any material respect
of any covenant, representation or warranty or other obligation or agreement of
such Sponsor under this Sponsor Agreement, or (D) any other action or proposal
involving Acquiror or any of its subsidiaries that is intended, or would
reasonably be expected, to prevent, impede, interfere with, delay, postpone or
adversely affect the Transactions and (f) not to redeem, elect to redeem or
tender or submit any of its Sponsor Shares owned by it, him or her for
redemption in connection with such stockholder approval or proposed Business
Combination, or in connection with any vote to amend the Certificate of
Incorporation. Prior to any valid termination of the Merger Agreement, (x) each
Sponsor shall take, or cause to be taken, all actions and to do, or cause to be
done, all things reasonably necessary under applicable Laws to consummate the
Merger and the other transactions contemplated by the Merger Agreement and on
the terms and subject to the conditions set forth therein, and (y) each Sponsor
shall be bound by and comply with Sections 9.09 (Exclusivity) and 9.01
(Inspection) of the Merger Agreement (and any relevant definitions contained in
any such Sections) as if such Person were a signatory to the Merger Agreement
with respect to such provisions. If Acquiror seeks to consummate a proposed
Business Combination by engaging in a tender offer, each Sponsor agrees that it,
he or she will not sell or tender any Sponsor Shares owned by it, him or her in
connection therewith. The obligations of the Sponsors specified in this Section
1.09 shall apply whether or not the Merger, any of the Transactions or any
action described above is recommend by Acquiror’s board of directors.

 

Section 1.10     Sponsor Co-Invest. At the Closing, the Key Sponsors will
subscribe for and purchase from Acquiror the Co-Invest Shares for a purchase
price of $10.00 per share and an aggregate purchase price of $20,000,000 (the
“Key Sponsor Co-Invest Amount”) in accordance with the terms and conditions of
the Key Sponsor Co-Invest Agreement. The Key Sponsors will comply with the terms
and conditions set forth therein.

 

Section 1.11 Voting. The Sponsors and their permitted transferees of Sponsor
Shares each hereby agree to be present in person or by proxy and vote or cause
to be voted all Holdings Shares beneficially owned by such Sponsor and/or
permitted transferee at each annual or special meeting of Holdings at which
directors of Holdings are to be elected, in favor of, or to take all actions by
written consent in lieu of any such meeting as are necessary to cause the
election as members of the board of directors of Holdings (the “Holdings Board”)
of the Nominees (as such term is defined in the Director Nomination Agreement,
to be entered into at the Closing pursuant to the Merger Agreement, by and among
Holdings and Seller (as amended or modified, the “Nomination Agreement”)) in
accordance with, and otherwise to achieve the composition of the Holdings Board
and effect the intent of, the provisions of the Nomination Agreement. This
Section 1.11 shall terminate upon the earlier of (i) Seller’s written notice to
the Sponsors to any such termination and (ii) 30 days after the Closing. No
Sponsor or permitted transferee thereof shall be permitted to Transfer any
Holdings shares during the period beginning on the Closing Date and ending at
such time as this Section 1.11 is terminated pursuant to the preceding sentence.
At any time before or after the Closing, Seller may elect to cause any Sponsor
or permitted transferee of Sponsor Shares to no longer be bound by the
obligations set forth in this Section 1.11.

 



5

 

 

Section 1.12 Certificate of Incorporation. Holdings and Acquiror agree that the
amended and restated Certificate of Incorporation of Holdings as of the Closing
will be in the last form circulated by counsel for the Company Parties to
counsel for the Acquiror Parties prior to the date hereof.

 

Section 1.13 Waiver. Each Sponsor hereby waives any right to convert any loan to
Acquiror into equity interests (including, for the avoidance of doubt, any
warrants) of Acquiror or Holdings.

 

ARTICLE II
SHARE ADJUSTMENTS

 

Section 2.1  Exchange.(a) Pursuant to Section 3.01(a) of the Merger Agreement,
each Sponsor Share that is issued and outstanding immediately prior to the
Effective Time is to be converted into, and the holder of such Sponsor Share
shall be entitled to receive, one Holdings Common Share for such Sponsor Share,
subject to the terms and conditions of the Merger Agreement. For purposes of
this Article II, “Earnout Shares” means the Holdings Common Shares issued to any
Sponsor in respect of the number of such Sponsor’s Sponsor Promote Shares set
forth on Schedule I at Closing (assuming no stock dividend, subdivision,
reclassification, recapitalization, split, combination or exchange of shares, or
any similar event occurs between the date hereof and the Closing). Earnout
Shares shall continue to be Earnout Shares if held by any permitted transferee
of Earnout Shares.

 

Section 2.2  Earnout Provisions.(b) Each Sponsor and permitted transferee of
Earnout Shares agrees that, as of the Closing, all of the Earnout Shares shall
be restricted and shall be subject to the earnout and forfeiture provisions set
forth in this Section 2.2. For the avoidance of doubt, it is acknowledged and
agreed that any Holdings Common Shares held by the Sponsors that are not Earnout
Shares shall not be subject to the provisions of this Section 2.2.

 

(i)    Lifting of Transfer Restrictions on Shares.

 

(1)  50.00% of the Earnout Shares held by each Sponsor shall become free of
transfer restrictions hereunder at such time as the Holdings Common Share Price
is greater than $15.00 (the “Minimum Target”) for any period of 20 trading days
out of 30 consecutive trading days.

 



6

 

 

(2)  50.00% of the Earnout Shares held by each Sponsor shall become free of
transfer restrictions hereunder at such time as the Holdings Common Share Price
is greater than $17.50 (the “Maximum Target”) for any period of 20 trading days
out of 30 consecutive trading days.

 

(ii)    Acceleration of Lifting of Transfer Restrictions upon a Change in
Control. Upon the first Change in Control to occur during the Earnout Period:

 

(1)  if the price per share paid or payable to the stockholders of Holdings in
connection with such Change in Control is equal to or greater than the Minimum
Target but less than the Maximum Target, 50.00% of the Earnout Shares held by
each Sponsor less any Earnout Shares that previously were freed of transfer
restrictions pursuant to Section 2.2(i)(1) or Section 2.2(i)(2) shall become
free of transfer restrictions hereunder; and

 

(2)  if the price per share paid or payable to the stockholders of Holdings in
connection with such Change in Control is equal to or greater than the Maximum
Target, 100% of the Earnout Shares held by each Sponsor less any Holdings Common
Shares that previously were freed of transfer restrictions pursuant to Section
2.2(i)(1) or Section 2.2(i)(2) shall become free of transfer restrictions
hereunder.

 

(3)  For the avoidance of doubt, if the price per share paid or payable to the
stockholders of Holdings in connection with the first Change in Control to occur
during the Earnout Period is less than the Minimum Target, then none of the
Earnout Shares subject to transfer restrictions shall become free of transfer
restrictions pursuant to this Section 2.2(ii) and all of the Earnout Shares
shall be automatically forfeited immediately prior to the consummation of such
Change of Control. Earnout Shares that are subject to transfer restrictions that
do not become free of transfer restrictions in accordance with this Section
2.2(ii) upon the occurrence of a Change of Control will be forfeited immediately
prior to the consummation of such Change of Control and in accordance with
Section 2.2(iii).

 

(4)  Subject to Section 1.11, Holders of Earnout Shares shall be entitled to
vote such Earnout Shares and receive dividends and other distributions with
respect to such Earnout Shares prior to the lifting of transfer restrictions;
provided, that dividends and other distributions with respect to Earnout Shares
shall be set aside by Holdings and shall only be paid to such holders upon the
lifting of transfer restrictions from such Earnout Shares; for the avoidance of
doubt, such dividends and other distributions shall be paid only on the portion
of the Earnout Shares that become free of transfer restrictions.

 

(5)  If, between the Closing and a Change in Control, the outstanding Holdings
Common Shares shall have been changed into a different number of shares or a
different class, by reason of any stock dividend, subdivision, reclassification,
recapitalization, split, combination or exchange of shares, or any similar event
shall have occurred, then any number, value (including dollar value) or amount
contained herein which is based upon the number of Holdings Common Shares will
be appropriately adjusted to provide to the Sponsors the same economic effect as
contemplated by this Support Agreement prior to such event.

 



7

 

 

(iii)  No holder of Earnout Shares shall Transfer any Earnout Shares during the
Earnout Period to the extent such Earnout Shares are still subject to
restrictions at the time of the contemplated Transfer and all certificates
representing such Earnout Shares shall contain a legend to such effect;
provided, that Earnout Shares may be Transferred (A) to a Permitted Transferee
(as defined in the Letter Agreement) of a Sponsor so long as such Permitted
Transferee agrees in writing to be subject to the provisions of Article II
hereof and, if such Permitted Transferee is not a party to the Holdings
Registration Rights Agreement, executes and delivers a joinder to the Lock-Up
Agreement in the form attached hereto as Exhibit B agreeing to be subject to the
provisions of such Lock-Up Agreement (to the extent the lock-up in Section 8(b)
of the Holdings Registration Rights Agreement has not expired) or (B) to a
member of a Key Sponsor’s Family Group so long as (i) such Sponsor provides
notice to the Company of such contemplated Transfer as soon as reasonably
practicable, (ii) such transferee executes and delivers a joinder to this
Support Agreement agreeing to be subject to the provisions of this Support
Agreement with respect to such Earnout Shares and (iii) if such transferee is
not a party to the Holdings Registration Rights Agreement, such transferee
executes and delivers a joinder to the Lock-Up Agreement in the form attached
hereto as Exhibit B agreeing to be subject to the provisions of such Lock-Up
Agreement (to the extent the lock-up in Section 8(b) of the Holdings
Registration Rights Agreement has not expired). Upon the expiration of the
Earnout Period, any Earnout Shares that have not otherwise become free of
transfer restrictions pursuant to this Section 2.1 during the Earnout Period
shall be automatically forfeited and transferred by the holder of such Earnout
Shares to Holdings, without any consideration for such transfer, and cancelled.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1  Representations and Warranties of the Sponsors. Each Sponsor
represents and warrants as of the date hereof to Acquiror and the Company
(solely with respect to itself, himself or herself and not with respect to any
other Sponsor) as follows:

 

(a)  Organization; Due Authorization. If such Sponsor is not an individual, it
is duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, formed, organized or constituted, and
the execution, delivery and performance of this Support Agreement and the
consummation of the transactions contemplated hereby are within such Sponsor’s
corporate, limited liability company or organizational powers and have been duly
authorized by all necessary corporate, limited liability company or
organizational actions on the part of such Sponsor. If such Sponsor is an
individual, such Sponsor has full legal capacity, right and authority to execute
and deliver this Support Agreement and to perform his or her obligations
hereunder. This Support Agreement has been duly executed and delivered by such
Sponsor and, assuming due authorization, execution and delivery by the other
parties to this Support Agreement, this Support Agreement constitutes a legally
valid and binding obligation of such Sponsor, enforceable against such Sponsor
in accordance with the terms hereof (except as enforceability may be limited by
bankruptcy Laws, other similar Laws affecting creditors’ rights and general
principles of equity affecting the availability of specific performance and
other equitable remedies). If this Support Agreement is being executed in a
representative or fiduciary capacity, the Person signing this Support Agreement
has full power and authority to enter into this Support Agreement on behalf of
the applicable Sponsor.

 



8

 

 

(b)  Ownership. Such Sponsor is the record and beneficial owner (as defined in
the Securities Act) of, and has good title to, all of (x) the Sponsor Promote
Shares and (y) the Sponsor Existing Co-Invest Shares set forth opposite such
Sponsor’s name on Schedule I and there exist no Liens or any other limitation or
restriction (including any restriction on the right to vote, sell or otherwise
dispose of such Sponsor Shares (other than transfer restrictions under the
Securities Act)) affecting any such Sponsor Shares, other than any Permitted
Encumbrances or pursuant to (i) this Support Agreement, (ii) the Acquiror
Organizational Documents, (iii) the Merger Agreement, (iv) the Letter Agreement
or (v) any applicable securities laws. Such Sponsor’s Sponsor Shares are the
only equity securities in Acquiror or Holdings or their respective Subsidiaries
owned of record or beneficially by such Sponsor on the date of this Support
Agreement, and none of such Sponsor’s Sponsor Shares are subject to any proxy,
voting trust or other agreement or arrangement with respect to the voting of
such Sponsor Shares, except as provided hereunder. Other than the Merger
Agreement, such Sponsor does not hold or own any rights to acquire (directly or
indirectly) any equity securities of Acquiror or any equity securities
convertible into, or which can be exchanged for, equity securities of Acquiror.

 

(c)  No Conflicts. The execution and delivery of this Support Agreement by such
Sponsor does not, and the performance by such Sponsor of his, her or its
obligations hereunder will not, (i) if such Sponsor is not an individual,
conflict with or result in a violation of the organizational documents of such
Sponsor or (ii) require any consent or approval that has not been given or other
action that has not been taken by any Person (including under any contract
binding upon such Sponsor or such Sponsor’s Sponsor Shares), in each case to the
extent such consent, approval or other action would prevent, enjoin or
materially delay the performance by such Sponsor of its, his or her obligations
under this Support Agreement. Each Sponsor has full right and power to enter
into this Sponsor Agreement and, as applicable, to serve as an officer and/or a
director on the board of directors of Holdings.

 

(d)  Litigation. There are no Actions pending against such Sponsor, or to the
knowledge of such Sponsor threatened against such Sponsor, before (or, in the
case of threatened Actions, that would be before) any arbitrator or any
Governmental Authority, which in any manner challenges or seeks to prevent,
enjoin or materially delay the performance by such Sponsor of its, his or her
obligations under this Support Agreement.

 

(e)  Brokerage Fees. Except as disclosed in Section 8.05 of the Merger Agreement
and except for arrangements entered into by any Company Party, no financial
advisor, investment banker, broker or finder is entitled to any fee or
commission from any Acquiror Party or any of their respective Affiliates in
connection with the Merger Agreement, the agreements ancillary thereto, this
Support Agreement or any of the respective transactions contemplated thereby and
hereby in each case based upon any arrangement or agreement made by or, to the
knowledge of such Sponsor, on behalf of such Sponsor, for which any Acquiror
Party would have any material obligations or liabilities of any kind or nature
(other than indemnification obligations) following the Closing.

 

(f)   Affiliate Arrangements. Except as set forth in the Acquiror SEC Documents
filed prior to the date hereof, neither such Sponsor nor anyone related by
blood, marriage or adoption to such Sponsor or to the actual knowledge of such
Sponsor any Person in which such Sponsor has a direct or indirect legal,
contractual or beneficial ownership of 5% or greater is party to, or has any
rights with respect to or arising from, any Contract, instrument or arrangement
with Acquiror or its Subsidiaries.

 



9

 

 

(g)  Acknowledgment. Such Sponsor understands and acknowledges that each of
Acquiror and the Company is entering into the Merger Agreement in reliance upon
such Sponsor’s execution and delivery of this Support Agreement. Such Sponsor
had the opportunity to read the Merger Agreement and this Sponsor Agreement and
has had the opportunity to consult with its tax and legal advisors.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1  Termination. This Support Agreement and all of its provisions shall
terminate and be of no further force or effect upon the earlier to occur of (i)
termination of the Merger Agreement in accordance with its terms or (ii) the
mutual written agreement of Holdings, Seller and the Sponsors. If the Closing
takes place, this Support Agreement and all of its surviving provisions shall
terminate and be of no further force or effect once 30 days have elapsed since
Closing and all of the Earnout Shares are no longer subject to the terms and
conditions of Section 2.2 hereof. Upon such termination of this Support
Agreement, all obligations of the parties under this Support Agreement will
terminate, without any liability or other obligation on the part of any party
hereto to any Person in respect hereof or the transactions contemplated hereby,
and no party shall have any claim against another (and no person shall have any
rights against such party), whether under contract, tort or otherwise, with
respect to the subject matter hereof, provided, however, that the termination of
this Support Agreement shall not relieve any party from liability arising in
respect of any breach hereof following the Closing but prior to such
termination. This ARTICLE IV shall survive the termination of this Support
Agreement.

 

Section 4.2  Governing Law. This Support Agreement, the rights and duties of the
parties hereto, and any disputes (whether in contract, tort or statute) arising
out of, under or in connection with this Support Agreement will be governed by
and construed and enforced in accordance with the Laws of the State of Delaware,
without giving effect to its principles or rules of conflict of laws to the
extent such principles or rules would require or permit the application of the
Laws of another jurisdiction. The parties irrevocably and unconditionally submit
to the exclusive jurisdiction of the United States District Court for the
District of Delaware or, if such court does not have jurisdiction, the Delaware
state courts located in Wilmington, Delaware, in any action arising out of or
relating to this Support Agreement. The parties irrevocably agree that all such
claims shall be heard and determined in such a Delaware federal or state court,
and that such jurisdiction of such courts with respect thereto will be
exclusive. Each party hereby waives, and agrees not to assert, as a defense in
any action, suit or proceeding arising out of or relating to this Support
Agreement that it is not subject to such jurisdiction, or that such action, suit
or proceeding may not be brought or is not maintainable in such courts or that
the venue thereof may not be appropriate or that this Support Agreement may not
be enforced in or by such courts. The parties hereby consent to and grant any
such court jurisdiction over the person of such parties and over the subject
matter of any such dispute and agree that mailing of process or other papers in
connection with any such action, suit or proceeding in the manner provided in
Section 4.8 or in such other manner as may be permitted by Law, will be valid
and sufficient service thereof.

 



10

 

 

Section 4.3  Waiver of Jury Trial. To the extent not prohibited by applicable
law that cannot be waived, each of the parties hereto irrevocably waives any
right it may have to trial by jury in respect of any litigation based on,
arising out of, under or in connection with this Support Agreement or any course
of conduct, course of dealing, verbal or written statement or action of any
party hereto or thereto, in each case, whether now existing or hereafter
arising, and whether in contract, tort, statute, equity or otherwise. Each party
hereby further agrees and consents that any such litigation shall be decided by
court trial without a jury and that the parties to this Support Agreement may
file a copy of this Support Agreement with any court as written evidence of the
consent of the parties to the waiver of their right to trial by jury.

 

Section 4.4  Assignment. This Support Agreement and all of the provisions hereof
will be binding upon and inure to the benefit of the parties hereto and their
respective heirs, successors and permitted assigns. Neither this Support
Agreement nor any of the rights, interests or obligations hereunder will be
assigned (including by operation of law) without the prior written consent of
the parties hereto.

 

Section 4.5  Specific Performance. The parties agree that irreparable damage may
occur in the event that any of the provisions of this Support Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that monetary damages may not be an adequate remedy for
such breach and the non-breaching party shall be entitled to seek injunctive
relief, in addition to any other remedy that such party may have in law or in
equity, and to enforce specifically the terms and provisions of this Support
Agreement in the chancery court or any other state or federal court within the
State of Delaware.

 

Section 4.6  Amendment. This Support Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated, except upon the
execution and delivery of a written agreement executed by Holdings, Seller and
the Key Sponsors (on behalf of the Sponsors).

 

Section 4.7  Severability. If any provision of this Support Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Support Agreement will remain in full force and effect. Any
provision of this Support Agreement held invalid or unenforceable only in part
or degree will remain in full force and effect to the extent not held invalid or
unenforceable.

 

Section 4.8  Notices. All notices, consents, waivers and other communications
under this Support Agreement must be in writing and will be deemed to have been
duly given (a) if personally delivered, on the date of delivery; (b) if
delivered by express courier service of national standing for next day delivery
(with charges prepaid), on the Business Day following the date of delivery to
such courier service; (c) if delivered by telecopy (with confirmation of
delivery), on the date of transmission if on a Business Day before 5:00 p.m.
local time of the recipient party (otherwise on the next succeeding Business
Day); (d) if delivered by electronic mail, on the date of transmission if on a
Business Day before 5:00 p.m. local time of the business address of the
recipient party (otherwise on the next succeeding Business Day); and (e) if
deposited in the United States mail, first-class postage prepaid, on the date of
delivery, in each case to the appropriate addresses or facsimile numbers set
forth below (or to such other addresses or facsimile numbers as a party may
designate by notice to the other parties in accordance with this Section 4.8):

 

If prior to the Closing, to Acquiror or Holdings:

c/o FinTech Acquisition Corp. III

2929 Arch Street, Suite 1703

Philadelphia, PA 19104-2870

Attention: James J. McEntee, III

Phone: (215) 701-9555

Email: jmce@stbwell.com

 



11

 

 

in each case, with a copy (which shall not constitute notice) to:

Ledgewood PC

Two Commerce Square, Suite 3400

2001 Market Street

Philadelphia, PA 19103

Attention: Derick S. Kauffman

Phone: (215) 731-9450

Email: dkauffman@ledgewood.com



 

If to the Company, Seller or, following the Closing, Acquiror or Holdings:

GTCR-Ultra Holdings, LLC

c/o GTCR Management XI LLC

300 North LaSalle Street, Suite 5600

Chicago, Illinois 60654

Attention: Collin E. Roche and Aaron D. Cohen

Email: croche@gtcr.com and aaron.cohen@gtcr.com

 

with copies to:

 

GTCR Management XI LLC

300 North LaSalle Street, Suite 5600

Chicago, Illinois 60654

Attention: Collin E. Roche and Aaron D. Cohen

Email: croche@gtcr.com and aaron.cohen@gtcr.com

 

and:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention: Mark A. Fennell, P.C., Christian O. Nagler and Christopher M. Thomas,
P.C.

Facsimile: (312) 862-2200

E-mail: mfennell@kirkland.com , christian.nagler@kirkland.com and
christopher.thomas@kirkland.com

 



12

 

 

If to a Sponsor:

 

To such Sponsor’s address set forth in Schedule I

 

with a copy to (which will not constitute notice):

Ledgewood PC

Two Commerce Square, Suite 3400

2001 Market Street

Philadelphia, PA 19103

Attention: Derick S. Kauffman

Phone: (215) 731-9450

Email: dkauffman@ledgewood.com

 

Section 4.9  Counterparts. This Support Agreement may be executed in two or more
counterparts (any of which may be delivered by facsimile or electronic
transmission), each of which shall constitute an original, and all of which
taken together shall constitute one and the same instrument.

 

Section 4.10     Entire Agreement. This Support Agreement and the agreements
referenced herein constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties hereto to
the extent they relate in any way to the subject matter hereof.

 

[Signature Page Follows]

 



13

 

 

IN WITNESS WHEREOF, the parties hereto have each caused this Sponsor Support
Agreement to be duly executed as of the date first written above.

 

  SPONSORS:         FINTECH INVESTOR HOLDINGS III, LLC         By:  Cohen
Sponsor Interests III, LLC, its manager         By: /s/ Daniel G. Cohen    
Name: Daniel G. Cohen     Title: Authorized Signatory         3FIII, LLC        
By:  Cohen Sponsor Interests III, LLC, its manager         By: /s/ Daniel G.
Cohen     Name: Daniel G. Cohen     Title: Authorized Signatory         FINTECH
MASALA ADVISORS, LLC         By:  Cohen Sponsor Interests III, LLC, its manager
        By: /s/ Daniel G. Cohen     Name: Daniel G. Cohen     Title: Authorized
Signatory         COHEN SPONSOR INTERESTS III, LLC         By: /s/ Daniel G.
Cohen     Name: Daniel G. Cohen     Title: Authorized Signatory         By: /s/
Daniel G. Cohen     Name: Daniel G. Cohen         By: /s/ Betsy Cohen     Name:
Betsy Cohen

 

 

 

 

[Signature Page to Sponsor Support Agreement]



 



14

 

 

  ACQUIROR:           FINTECH ACQUISITION CORP. III           By: /s/ James J.
McEntee, III     Name: James J. McEntee, III     Title: President and CFO      
    HOLDINGS:           FINTECH ACQUISITION CORP. III PARENT CORP.           By:
/s/ James J. McEntee, III     Name: James J. McEntee, III     Title: President
and CFO

 

 

 

[Signature Page to Sponsor Support Agreement]

 



15

 

 

 

  COMPANY:         GTCR-ULTRA HOLDINGS II, LLC         By: /s/ Jeffrey Hack    
Name: Jeffrey Hack     Title:   President and CEO

 

 

 

 

[Signature Page to Sponsor Support Agreement]

 



16

 

 

  SELLER:         GTCR-ULTRA HOLDINGS, LLC         By: /s/ Aaron Cohen     Name:
Aaron Cohen     Title:   Vice President and Secretary

 

 

 

 

[Signature Page to Sponsor Support Agreement]

 



17

 



 

Schedule I

Sponsors & Sponsor Percentages1 2

 

Sponsor  Sponsor Promote Shares Vested at Closing   Sponsor Promote Shares to be
Forfeited   Sponsor Existing Co-Invest Shares   Sponsor New Co-Invest Shares  
Earnout Shares  FinTech Investor Holdings III, LLC   370,866    302,810  
 425,000    -    1,205,313  3FIII, LLC   441,766    360,700    405,000    -  
 1,435,741  FinTech Masala Advisors, LLC   935,618    763,928    -    -  
 3,040,758  Betsy Cohen   -    -    -    750,000    -  Daniel G. Cohen   -  
 -    -    1,250,000    -  Total   1,748,250    1,427,438    830,000  
 2,000,000    5,681,812 

 



 



1NTD: Schedule to be updated for proposed transfer by Daniel Cohen through one
of the Sponsors at closing of 451,653 Promote Shares to Wellington.

 

2The Sponsors may deliver an updated version of Schedule I to Seller prior to
the Closing that reallocates among the Sponsors the Sponsor Promote Shares that
get forfeited, the Sponsor Promote Shares that are vested and the Sponsor
Promote Shares that become Earnout Shares so long as the total forfeited shares,
total vested shares and total Earnout Shares does not change.

 

18

 